DETAILED ACTION
Summary
Claims 21-40 are pending. Claim 38 is rejected under 35 USC 112(b). Claims 21-40 are rejected under Non-Statutory Double Patenting.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements filed 2/14/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. No copy of the foreign references listed on the IDSs filed 2/14/2020 were provided.

Claim Objections
Claim 22, and 28 objected to because of the following informalities:
Claim 22 recites “further comprising display a count-down”. It should recite “further comprising displaying a count-down”.
Claim 28 recites “tracking of the location”. It should recite “the tracking of the location”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 38 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 38 recites “electromagnetically track a location of the first sensor and a location of the second sensor within the patient coordinate frame of reference”. It is not clear if these are the locations set forth in claim 34, or if this is setting forth new locations. Clarification is required. For the purposes of examination, the claims will be interpreted as “electromagnetically track the location of the first sensor and the location of the second sensor when the second sensor is in the first position within the patient coordinate frame of reference and when the second sensor is in the second position within the patient coordinate frame of reference”.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-31, 33, and 34-38 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-14, and 18-19 of U.S. Patent No. 10,478,254 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the reference application anticipate the claims of the instant application.
Regarding Claim 21, the reference application teaches a method for providing tool navigation assistance (Claim 1, “A method for providing tool navigation assistance”), comprising: 
determining a distance between a target within a patient's body and a tracked location of a first sensor (Claim 1, “determining a distance between a target site within a patient's body and the tracked location of the first sensor”) operably coupled to a catheter using a tracking system (Claim 1, “a first sensor disposed on a distal portion of a catheter using an electromagnetic tracking system”); 
displaying the determined distance between the target and the tracked location of the first sensor (Claim 1, “displaying the determined distance between the target site and the tracked location of the first sensor”); 
tracking a location of a second sensor operably coupled to a tool positionable through a lumen of the catheter using the tracking system when the second sensor is in a first position within a patient coordinate frame of reference and when the second sensor is in a second position within the patient 
determining a distance between the tracked location of the first sensor and the tracked location of the second sensor in the first position (Claim 1, “determining a distance between the tracked location of the first sensor and the tracked location of the second sensor in the first position”); 
determining a distance between the tracked location of the second sensor in the first position within the patient coordinate frame of reference and the tracked location of the second sensor in the second position within the patient coordinate frame of reference (Claim 1, “determining a distance between the tracked location of the second sensor in the first position within the patient coordinate frame of reference and the tracked location of the second sensor in the second position within the patient coordinate frame of reference”); 
determining a distance between the tracked location of the first sensor and the tracked location of the second sensor in the second position by adding the determined distance between the tracked location of the first sensor and the tracked location of the second sensor in the first position and the determined distance between the tracked location of the second sensor in the first position and the tracked location of the second sensor in the second position (Claim 1, “determining a distance between the tracked location of the first sensor and the tracked location of the second sensor in the second position by adding the determined distance between the tracked location of the first sensor and the tracked location of the second sensor in the first position and the determined distance between the tracked location of the second sensor in the first position and the tracked location of the second sensor in the second position”); 
and displaying the determined distance between the tracked location of the first sensor and the tracked location of the second sensor in the second position (Claim 1, “displaying the determined distance between the tracked location of the first sensor and the tracked location of the second sensor in the second position”).

Regarding Claim 23, the reference application teaches a method for providing tool navigation assistance (Claim 1, “A method for providing tool navigation assistance”), comprising: 
tracking a location of a first sensor operably coupled to a catheter using a tracking system (Claim 1, “tracking a location of a first sensor disposed on a distal portion of a catheter using an electromagnetic tracking system”); 
tracking a location of a second sensor operably coupled to a tool positionable through a lumen of the catheter using the tracking system when the second sensor is in a first position within a patient coordinate frame of reference and when the second sensor is in a second position within the patient coordinate frame of reference (Claim 1, “tracking a location of a second sensor disposed on a tool positionable through a lumen of the catheter using the electromagnetic tracking system when the second sensor is in a first position within a patient coordinate frame of reference and when the second sensor is in a second position within the patient coordinate frame of reference”);
determining a distance between a target within a patient's body and the tracked location of the first sensor (Claim 1, “determining a distance between a target site within a patient's body and the tracked location of the first sensor”); 
determining a distance between the tracked location of the first sensor and the tracked location of the second sensor in the first position (Claim 1, “determining a distance between the tracked location of the first sensor and the tracked location of the second sensor in the first position”); 
determining a distance between the tracked location of the second sensor in the first position within the patient coordinate frame of reference and the tracked location of the second sensor in the second position within the patient coordinate frame of reference (Claim 1, “determining a distance between the tracked location of the second sensor in the first position within the patient coordinate frame of reference and the tracked location of the second sensor in the second position within the patient coordinate frame of reference”); and 

Regarding Claim 24, the reference application discloses the invention as claimed. The reference application further teaches obtaining a plurality of images of the patient's body (Claim 2), wherein the plurality of images are computer tomography (CT) images, ultrasound images, magnetic resonance images (MRI), fluoroscopic images, or endoscopic images (Claim 3); and 
identifying the target from the plurality of images (Claim 2).
Regarding Claim 25, the reference application teaches the invention as claimed. The reference application further teaches displaying at least one of the determined distance between the target and the tracked location of the first sensor or the determined distance between the tracked location of the first sensor and the tracked location of the second sensor in the second position (Claim 1, “displaying the determined distance between the tracked location of the first sensor and the tracked location of the second sensor in the second position”).
Regarding Claim 26, the reference application teaches the invention as claimed. The reference application further teaches displaying images of the patient's body (Claim 4); and 
receiving an input on one or more of the images indicating a location of the target (Claim 4).
Regarding Claim 27, the combination of references teaches the invention as claimed. The reference application further teaches identifying a location of the target by detecting a biomarker at the target (Claim 5).
Regarding Claim 28, the combination of references teaches the invention as claimed. The reference application further teaches wherein the first sensor is an electromagnetic sensor (Claim 1, 
Regarding Claim 29, the combination of references teaches the invention as claimed. The reference application further teaches wherein the tool is a needle, a guide wire, a biopsy tool, a dilator, or an ablation device (Claim 7).
Regarding Claim 30, the combination of references teaches the invention as claimed. The reference application further teaches displaying the determined distance between the target and the tracked location of the first sensor (Claim 1, “displaying the determined distance between the target site and the tracked location of the first sensor”); 
detecting a change in location of the first sensor (Claim 8); 
determining a distance between the location of the target and the change in location of the first sensor (Claim 8); and 
updating the displayed distance between the target and the tracked location of the first sensor (Claim 8).
Regarding Claim 31, the combination of references teaches the invention as claimed. The reference application further teaches wherein the catheter is an extended working channel (EWC), a needle, a guide wire, a biopsy tool, a dilator, or an ablation device (Claim 9).
Regarding Claim 33, the combination of references teaches the invention as claimed. The reference application further teaches further comprising displaying a count-down of a distance remaining between at least one of the first sensor and the target or the second sensor and the target (Claim 11).
Regarding Claim 34, the reference application teaches a navigation system (Claim 12, “A navigation system”), comprising: 
a catheter configured to be advanced through a patient's luminal network, the catheter having a first sensor and defining a lumen (Claim 12, “a catheter configured to be advanced through a patient's luminal network, the catheter having a first sensor and defining a lumen”); 

a display configured to display an image of a portion of the patient's luminal network (Claim 12, “a display configured to display an image of a portion of the patient's luminal network”); 
a controller coupled to the display (Claim 12, “a controller coupled to the display”) and 
a memory storing instructions for the controller configured to (Claim 12, “a memory storing instructions for the controller configured to”):
track a location of the first sensor (Claim 12, “track a location of the first sensor”); 
track a location of the second sensor when the second sensor is in a first position within a patient coordinate frame of reference and when the second sensor is in a second position within the patient coordinate frame of reference (Claim 12, “track a location of the second sensor using the electromagnetic tracking system when the second sensor is in a first position within a patient coordinate frame of reference and when the second sensor is in a second position within the patient coordinate frame of reference”); 
determine a distance between a target and the tracked location of the first sensor (Claim 12, “determine a distance between a target site and the tracked location of the first sensor”); 
determine a distance between the tracked location of the first sensor and the tracked location of the second sensor in the first position (Claim 12, “determine a distance between the tracked location of the first sensor and the tracked location of the second sensor in the first position”); 
determine a distance between the tracked location of the second sensor in the first position within the patient coordinate frame of reference and the tracked location of the second sensor in the second position within the patient coordinate frame of reference (Claim 12, “determine a distance between the tracked location of the second sensor in the first position within the patient coordinate frame of reference and the tracked location of the second sensor in the second position within the patient coordinate frame of reference”); and
determine a distance between the tracked location of the first sensor and the tracked location of the second sensor in the second position by adding the determined distance between the tracked location 
Regarding Claim 35, the reference application teaches the invention as claimed. The reference application further teaches wherein the tool is an extended working channel (EWC), a needle, a guide wire, a biopsy tool, a dilator, or an ablation device (Claim 13).
Regarding Claim 36, the reference application teaches the invention as claimed. The reference application further teaches wherein at least one of the first sensor or the second sensor is an electromagnetic sensor (Claim 14).
Regarding Claim 37, the reference application teaches the invention as claimed. The reference application further teaches wherein the controller is caused to display on the display at least one of the distance between the target and the tracked location of the first sensor or the determined distance between the tracked location of the first sensor and the tracked location of the second sensor in the second position (Claim 12, “display the determined distance between the tracked location of the first sensor and the tracked location of the second sensor in the second position”).
Regarding Claim 38, the reference application teaches the invention as claimed. The reference application further teaches, further comprising an electromagnetic tracking system configured to generate an electromagnetic field for calculating the patient coordinate frame of reference and electromagnetically track a location of the first sensor and a location of the second sensor within the patient coordinate frame of reference (Claim 18).

Claims 32 and 39 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 and 19 of U.S. Patent No. U.S Patent 10,478,254 (reference application) in view of Glossop (U.S PGPub 2006/0184016 A1).
Regarding Claim 32, the reference application teaches the invention as claimed. The reference application fails to explicitly teach determining whether the second sensor is advanced to the target by determining whether a distance between the tracked location of the second sensor in the second position and the target is below a preconfigured threshold.
Glossop teaches a method of navigating a medical instrument to a target in the lungs (Abstract). This system determines whether the tracked instrument is at the target when it is closer than a threshold to the known location [0103].
It would have been obvious to one of ordinary skill in the art to modify the invention of the reference sensor to determine that the second sensor is at the target when the distance between the sensor and target is less than a threshold, as taught by Glossop, because this improves the safety and accuracy of the navigation, as recognized by Glossop [0014].
Regarding Claim 39, the reference application teaches the invention as claimed. The reference application fails to explicitly teach wherein the controller is caused to determine whether a distance between the tracked location of the second sensor in the second position and the target is below a preconfigured threshold.
Glossop teaches a method of navigating a medical instrument to a target in the lungs (Abstract). This system determines whether the tracked instrument is at the target when it is closer than a threshold to the known location [0103].
It would have been obvious to one of ordinary skill in the art to modify the invention of the reference sensor to determine that the second sensor is at the target when the distance between the sensor and target is less than a threshold, as taught by Glossop, because this improves the safety and accuracy of the navigation, as recognized by Glossop [0014].

Claim 40 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 10,478,254 (reference application) in view of Scouten et al. (U.S PGPub 2006/0052689 A1).
 Regarding Claim 40, the reference application teaches the invention as claimed. While the embodiment of the method teaches displaying a countdown, the system of the reference application fails to explicitly teach wherein the controller is caused to display on the display a count-down of a distance remaining between at least one of the first sensor and the target or the second sensor and the target.
Scouten, in the same realm of endeavor, teaches a medical navigation tool (Abstract). This system displays a countdown of remaining distance between the tool and the target in a countdown manner [0113].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the reference application to display a countdown of the distance remaining between the second sensor and the target, as taught by Scouten, because this helps ensures the medical device is slowed down and stopped at the right spot, thereby increasing the safety of the procedure, as recognized by Scouten [0113].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ito et al. (U.S PGPub 2009/0292166 A1) which teaches a catheter calibration system which uses the relative positions of sensors to determine the position of a distal end of a medical tool (Fig. 6A+6B).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D MATTSON whose telephone number is (408)918-7613.  The examiner can normally be reached on Monday - Friday 9 AM - 5 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN D MATTSON/Examiner, Art Unit 3793